Citation Nr: 1454494	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  08-17 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

2.  Entitlement to service connection for allergic rhinitis and allergies, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991, including service in the Southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Board remanded the case in November 2012, and in March 2014, the Board issued a decision denying, in pertinent part, entitlement to service connection for chronic sinusitis and allergic rhinitis and allergies, to include as due to an undiagnosed illness.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  In September 2014, a Joint Motion Remand (JMR) was filed by the parties and subsequently granted by the Court in an October 2014 order.  Pursuant to the JMR, the Court vacated the March 2014 Board decision and remanded the matter to the Board for further development pursuant to 38 U.S.C.A. § 7252(a) (West 2014).

The Veteran was subsequently notified by letter that the Court remanded the matter to the Board, and was informed of the opportunity to submit additional argument or evidence in support of her appeal.  In October 2014, the Veteran requested that the Board proceed immediately with the readjudication of her appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that pursuant to the October 2014 Court Order granting the JMR, further development is necessary prior to adjudication of the Veteran's claims of entitlement to service connection for chronic sinusitis and allergic rhinitis/allergies, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

The Veteran contends that she first experienced manifestations of sinusitis, allergic rhinitis, and allergies during service, and that she has continually experienced nasal and sinus-related symptoms since her discharge.

Pursuant to the JMR, the Board's March 2014 decision denying service connection for chronic sinusitis and allergic rhinitis/allergies was deficient because it was based on an improper application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, presumptive provisions which are applicable to service connection claims submitted by veterans, like the appellant, who served in the Southwest Asia theater of operations.  In short, the parties and the Court agreed that the Board failed to explain whether the Veteran's illness qualified as a "medically unexplained chronic multisymptom illness" as contemplated by 38 C.F.R. § 3.317.

Once VA provides a medical examination or obtains an opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the most recent pertinent VA medical examination, undertaken in February 2012, did not discuss whether the Veteran's nasal and sinus-related symptomatology rose to the level of a "medically unexplained chronic multisymptom illness," as contemplated by 38 C.F.R. § 3.317 and discussed in the JMR.  Consequently, another examination is required.

Therefore, the Board requests that upon remand the RO obtain a VA medical examination to determine the nature and etiology of the Veteran's nasal and sinus-related symptomatology, to include the previously noted chronic sinusitis and allergic rhinitis/allergies, also to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  Specifically, the examiner should provide a medical opinion answering whether the Veteran's symptomatology qualifies as a "medically unexplained chronic multisymptom illness"-i.e., a "diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  See 38 C.F.R. § 3.317(a)(2)(ii).

Additionally, the Board directs the RO to give the Veteran proper notice, an opportunity to respond thereto, and the opportunity to submit additional argument or evidence in support of her claim.  See Austin v. Brown, 6 Vet. App. 547 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of her current nasal and sinus-related symptomatology, to include previously noted chronic sinusitis and allergic rhinitis/allergies.  All indicated studies, tests, and evaluations should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

After examining the Veteran and reviewing the entire record, the examiner should provide opinions responding to the following questions:

(a) Is it as likely as not (50 percent probability or greater) that the Veteran's nasal and sinus-related symptomatology, to include chronic sinusitis and allergic rhinitis/allergies, was incurred in or aggravated by service?

(b) Is it as likely as not (50 percent probability or greater) that the Veteran's symptomatology is due to an undiagnosed illness or is part of a medically unexplained chronic multisymptom illness-i.e., a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities?

If the examiner determines that the Veteran's nasal and sinus-related symptomatology is due to an undiagnosed illness or constitutes a medically unexplained chronic multisymptom illness, then the examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the symptomatology is related to any specific exposure event experienced by the Veteran during service in Southwest Asia or to any other event or incident of active service.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that her assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinion.

2.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a fully responsive Supplemental Statement of the Case and afford her reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



